Citation Nr: 1343400	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  11-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of right hand fracture (claimed as broken finger).

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1974 to August 1978 and from January 1991 to June 1991.  The Veteran also served in the Arkansas National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran was scheduled for a Travel Board Hearing on February 28, 2013.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 
 
The issues of diabetes mellitus, type II, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's current residuals of fracture to his right hand ring finger were incurred during his active duty service.

CONCLUSION OF LAW

The criteria for service connection for residuals of fracture of the right hand ring finger have been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for service connection for residuals of fracture to the Veteran's right hand ring finger given the favorable nature of the Board's decision herein. Inasmuch as the determination below constitutes a full grants of the benefits sought, any error in notice or assistance is harmless.
 
Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367
 
Analysis

The Veteran's disability of residuals of fracture, is capable of lay diagnosis, as it is not a complex condition and is observable by the Veteran.  Jandreau.  Private treatment records from Carfagno Family Practice in August 2011 indicate that the Veteran complained that his right hand hurt laterally.  The Veteran associated the pain with the fracture to his finger suffered in service in the 1970s.  The Veteran stated that he has had consistent pain in his right hand ever since the fracture, that the pain is significant, and limits his ability to grip.  Based on the Veteran's lay testimony and treatment records the Board finds that the Veteran has a current disability of residuals of fracture to his right hand ring finger.

The Veteran's Service Treatment Records (STRs) show complaints of right hand pain and an in-service injury.  In December 1975 the Veteran complained of an injury to his right hand, and stated that he fell on his right hand.  The Veteran reported swelling and tenderness to his right hand.  STRs from May 1978 show that the Veteran had trauma to his right ring finger from playing baseball.  The treatment records show that the Veteran had decreased range of motion and tenderness.  The Veteran was given a splint for five to seven days and told to treat it with ice and heat.  In June 1978 the treatment records show a negative X-Ray result for the Veteran's right ring finger, and no evidence of osseous.  The Veteran's treatment in service for his right hand pain fulfills the in-service element for service connection.

Regarding the requirement of a nexus between the Veteran's current disability and in-service event, it is clear from the Veteran's lay statements that his current hand pain is related to his fracture in service.  The Veteran has stated that he has had pain since service, provided statements of continuous symptomatology and persistent hand pain due to his in-service trauma.  Further, the Board considers the Veteran's assertions of a continuity of pain and diminished grip since service to be credible in the absence of any evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Thus, given such findings and upon resolution of all reasonable doubt in his favor, the Board concludes that service connection for residuals of a fracture of the right hand ring finger is warranted.  

ORDER

Entitlement to service connection for residuals of a fracture to the Veteran's right hand ring finger is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of service connection for diabetes mellitus and high blood pressure.

The Veteran contends that his diabetes mellitus and high blood pressure condition had its onset during his active duty service, as well as service in the National Guard.

With specific regard to National Guard service, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA). With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2012). 

The available records confirm that the Veteran served in the National Guard of Arkansas. The record contains medical treatment and examinations from his time in the National Guard.  The Veteran had physical exams and medical treatment from the National Guard clinic for periods between his active service, and after his active service in 1991.  There is also reference to the Veteran's National Guard duty in his DD214.  However, there are no records of the specific dates the Veteran was on active duty or ACDUTRA during his service in the National Guard. Therefore, it remains unclear to the Board when the Veteran was on periods of ACDUTRA. In order to fully and fairly consider the Veteran's appeal, an attempt must be made to confirm all periods of active duty, ACDUTRA, and INACDUTRA.

Additionally, National Guard medical records and private treatment records show a diagnosis of and treatment for diabetes mellitus, and high blood pressure.  Treatment records show the Veteran was diagnosed with diabetes mellitus and high blood pressure, during periods of National Guard service. Treatment records show an ongoing diagnosis of and treatment for diabetes mellitus, and high blood pressure.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The VA has neither afforded the Veteran an examination nor solicited medical opinions as to the onset and/or etiology of the Veteran's diabetes mellitus, and high blood pressure.  Although the Veteran has been seeking private treatment for this condition, it remains unclear to the Board whether the Veteran's diabetes mellitus, and high blood pressure had its onset in service or is related to any aspect of his military service.  A medical opinion regarding an etiology of the Veteran's diabetes mellitus, and high blood pressure is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's private treatment records are up to date in the claims file.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file. The Veteran should also be offered the opportunity to submit any additional treatment records in support of his claim.

2.  Ensure that the Veteran's VA treatment records, if any, are up to date in the claims file, to include the Virtual claims file.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file. 

3.  Contact the National Adjutants General of Arkansas, the National Personnel Records Center, and/or any other appropriate agency, and confirm all of the Veteran's Army National Guard service dates, specifically noting all periods of active duty, ACDUTRA, and INACDUTRA from 1986 to 2001.  

4.  Schedule the Veteran for a VA examination to determine whether his diabetes mellitus and high blood pressure are related to his active service.  The claims file and a copy of this remand must be reviewed by the examiner, and the examination report should reflect that the claims file was reviewed.  All indicated testing must be conducted.

The Veteran's periods of active duty and active duty for training should be provided to the examiner.

The examiner should address the following:

A. Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus had its onset in service or is related to any in-service disease, event, or injury, to include periods of active duty for training.

B. Is it at least as likely as not (50 percent or greater probability) that hypertwnsion had its onset in service or is related to any in-service disease, event, or injury, to include periods of active duty for training.

The examiner must review and discuss the Veteran's service treatment records, the Veteran's medical records, the Veteran's lay statements, and any other relevant information.  Furthermore, the examiner should discuss the Veteran's lay statements regarding the onset and duration of symptoms when discussing the offered opinions. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, readjudicate the Veteran's claims for diabetes mellitus, and hypertension.  If the benefits sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


